     Case 2:20-cv-02082-GMN-BNW Document 10 Filed 12/23/20 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff Oralia Mejia
8
9
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
10
11   Oralia Mejia,                              Case No.: 2:20-cv-02082-GMN-BNW
12
                          Plaintiff,            Stipulation for an extension of time
13    v.                                        for Plaintiff to respond to
14                                              Defendant’s motion to dismiss, ECF
     NP Boulder LLC dba Boulder Station         No. 6
15   Hotel & Casino,
16                                              (First request)
                          Defendant.
17
18
           Oralia Mejia (“Plaintiff”) and NP Boulder LLC dba Boulder Station
19
     Hotel & Casino (“Defendant and together with Plaintiff as the “parties”), by
20
     and through their respective counsel, hereby submit this stipulation for an
21
     extension of time for Plaintiff to respond to Defendant’s motion to dismiss,
22
     filed on December 8, 2020. This is the first request for an extension of this
23
     deadline.
24
           The extension is sought because Plaintiff’s counsel requires additional
25
     time to prepare an appropriate response to the motion.
26
27
     _____________________
     STIPULATION                            -1-
     Case 2:20-cv-02082-GMN-BNW Document 10 Filed 12/23/20 Page 2 of 2




1          In good faith and not for the purposes of delay, the parties therefore
2    stipulate that Plaintiff’s opposition to the pending motion shall be due on or
3    before January 5, 2021.
4          Dated: December 22, 2020.
5          KIND LAW
6
           /s/ Michael Kind             .
7          Michael Kind, Esq.
           8860 South Maryland Parkway, Suite 106
8
           Las Vegas, Nevada 89123
9          Attorney for Plaintiff Oralia Mejia
10
           FISHER PHILIPS
11
12         /s/ Scott M. Mahoney          .
           Scott M. Mahoney, Esq.
13         300 S. Fourth Street, Suite 1500
14         Las Vegas, Nevada 89101
           Counsel for NP Boulder LLC dba Boulder Station Hotel & Casino
15
16
                                    IT IS SO ORDERED.
17
18                                  Dated this 23
                                               __ day of December, 2020.
19
20
21
                                    ___________________________________
22                                  Gloria M. Navarro, District Judge
23                                  UNITED STATES DISTRICT COURT
24
25
26
27
     _____________________
     STIPULATION                           -2-
